—In a proceeding, inter alia, to validate the petition designating Seymour Alper as a candidate in the Conservative Party primary election to be held on September 12, 1978, for the public office of State Senator from the 37th Senatorial District, the appeal is from a judgment of the Supreme Court, Westchester County, entered August 17, 1978, which dismissed the proceeding. Judgment affirmed, without costs or disbursements. While we do not agree with the reasons given by Special Term in rejecting the appellant’s petition, we do find that the petition was insufficient, as a matter of law, for the reasons set forth in Matter of Neuberger v Anderson, (64 AD2d 933). Mollen, P. J., Hopkins, Damiani, Shapiro and O’Connor, JJ., concur.